Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9-10, 15, 17-18, and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schied et al. (U.S. Patent No. 10,902,670).
With respect to claim 1, Schied et al. disclose a system (column 16, lines 36-37, FIG. 8 illustrates an example computer system 800 on which the graphics processing chip may be installed), comprising:
at least one processor; at least one memory comprising stored instructions that, in response to execution by the at least one processor (column 17, lines 13-15, computer system 800 includes a processor 802, memory 804, storage 806, an input/output (I/O) interface 808, a communication interface 810, and a bus 812, lines 22-25, processor 802, which may include the graphics processing chip described herein, includes hardware for executing instructions, such as those making up a computer program), cause the system to at least:
sample at least one light from among a plurality of lights in a virtual area (column 12, lines 23-42, The stochastically sampled lighting information 510 may be generated using the method described with reference to FIG. 4A-B. For each pixel, the rendering system may stochastically select a light source and compute the lighting information of that light source relative to the object visible to that pixel), wherein the at least one light is sampled based at least in part on a contribution of the at least one light to lighting in a subdivision of the virtual area (column 11, lines 55-61, FIG. 4B illustrates an example representation of a stochastically determined lighting information array 450. As the lighting information array 450 illustrates, the light sources selected for the pixels may be non-uniform. Each cell in the array 450 may correspond to a particular pixel, and the label LA or LB stored in each cell represents the particular light source selected for the corresponding pixel, column 12, lines 38-42, However, although the collection of lighting information of all pixels does not include the contributions of all light sources relative to each individual pixel, the collection of lighting information as a whole includes samples of the contributions of all light sources);
store information indicative of the at least one light in at least one record corresponding to the subdivision of the virtual area (column 11, lines 63-67, column 12, line 1, the lighting information stored in cell 460A is associated with pixel A, which is associated with light source 420A. As such, the lighting information stored in cell 460A is computed based on the direction and intensity of light source 420A relative to the visible portion 440A of the object 430); and
render a pixel of an image of the virtual area, based at least in part on resampling the at least one light from the record corresponding to the subdivision of the virtual area (column 13, lines 19-28, A shading neural network 560 may be configured to process environmental data, including the denoised latent representation 550, view direction 551, and material properties 552 of visible objects associated with each pixel, to generate the color of each pixel 570). Resampling is performed by processing the denoised latent representation for a pixel array 545 derived from the pixel array 535 in Fig. 5.
	With respect to claim 2, Schied et al. disclose the system of claim 1, wherein the subdivision of the virtual area is one of a plurality of uniform subdivisions of the virtual area (column 11, lines 58-59, Each cell in the array 450 may correspond to a particular pixel).
	With respect to claim 3, Schied et al. disclose the system of claim 2, wherein the uniform subdivisions are defined to form a grid encompassing the virtual area (column 11, lines 31-36, Through the visibility test, the rendering system may determine which objects are visible to which pixels. For example, the rendering system may determine that one portion 440A of the object 430 is visible to a particular pixel A and another portion 440B of the object 430 is visible to pixel B, lines 55-56, FIG. 4B illustrates an example representation of a stochastically determined lighting information array 450).
	With respect to claim 7, Schied et al. disclose the system of claim 1, wherein the pixel is rendered by at least identifying one or more subdivisions proximate to the pixel and obtaining, from one or more records associated with the one or more subdivisions, information indicative of one or more lights (column 11, lines 63-67, column 12, line 1, the lighting information stored in cell 460A is associated with pixel A, which is associated with light source 420A. As such, the lighting information stored in cell 460A is computed based on the direction and intensity of light source 420A relative to the visible portion 440A of the object 430).
With respect to claim 9, Schied et al. disclose a non-transitory machine-readable medium having stored thereon instructions which, in response to execution by one or more processors (column 17, lines 41-44, Data in the data caches may be copies of data in memory 804 or storage 806 for instructions executing at processor 802 to operate on, column 18, lines 28-29, storage 806 includes mass storage for data or instructions), cause the one or more processors to at least implement the system similar to claim 1; see rationale for rejection of claim 1.
	With respect to claim 10, Schied et al. disclose the non-transitory machine-readable medium of claim 9 for implementing the system of claim 2; see rationale for rejection of claim 2.
With respect to claim 15, Schied et al. disclose the non-transitory machine-readable medium of claim 9 for implementing the system similar to claim 7; see rationale for rejection of claim 7.
	With respect to claim 17, Schied et al. disclose a method, comprising:
defining a plurality of subdivisions of a virtual area (column 11, lines 55-61, FIG. 4B illustrates an example representation of a stochastically determined lighting information array 450), as executed by the system of claim 1; see rationale for rejection of claim 1.
	With respect to claim 18, Schied et al. disclose the method of claim 17, wherein the plurality of subdivisions comprise cells of a grid (column 11, lines 55-61, Each cell in the array 450 may correspond to a particular pixel).
With respect to claim 22, Schied et al. disclose the method of claim 17, as executed by the system of claim 7; see rationale for rejection of claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schied et al. (U.S. Patent No. 10,902,670) in view of Li (CN 111260766).
	With respect to claim 4, Schied et al. disclose the system of claim 1. However, Schied et al. do not expressly disclose the at least one light is sampled based, at least in part, on a probability proportional to the contribution of the at least one light to lighting in the subdivision.
	Li, who also deals with lighting and shading, disclose a method wherein the at least one light is sampled based, at least in part, on a probability proportional to the contribution of the at least one light to lighting in the subdivision (paragraph 115, In step S803, a light source to be discarded is selected from the corresponding light sources according to the contribution value. Exemplarily, after obtaining the illumination contribution of the corresponding light source to the divided block, the light source with a larger contribution may be selected to be retained, and the light source with the smallest contribution may be deleted as the light source to be discarded).
	Schied et al. and Li are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the at least one light is sampled based, at least in part, on a probability proportional to the contribution of the at least one light to lighting in the subdivision, as taught by Li, to the Schied et al. system, because new light sources can be added after deleting the light sources with small contributions, so that the light sources in the texture information of the divided blocks do not exceed the preset value, which is beneficial to reduce artifacts and improve display effects (paragraph 115 of Li).
With respect to claim 11, Schied et al. as modified by Li disclose the non-transitory machine-readable medium of claim 9 for implementing the system similar to claim 4; see rationale for rejection of claim 4.
	With respect to claim 19, Schied et al. as modified by Li disclose the method of claim 17, as executed by the system of claim 4; see rationale for rejection of claim 4.

Claims 5-6, 8, 12, 14, 16, 20-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schied et al. (U.S. Patent No. 10,902,670) in view of Tokuyoshi (U.S. PGPUB 20160125643).
	With respect to claim 5, Schied et al. disclose the system of claim 1. However, Schied et al. do not expressly disclose, the at least one memory comprising stored instructions that, in response to execution by the at least one processor, cause the system to at least: sample the at least one light based on a probability density function, wherein the probability density function is based, at least in part, on intensity of the at least one light and distance between the at least one light and the subdivision.
	Tokuyoshi, who also deals with lighting an environment, discloses a method for sampling the at least one light based on a probability density function (paragraph 34, Because a fall-off function f(x) defined for a light source is a monotonically decreasing function, it is advantageous that the stochastic function p(x) similarly be a monotonically decreasing function), wherein the probability density function is based, at least in part, on intensity of the at least one light (paragraph 41, the BRDF for all shading points is ignored, and it is assumed that all shading points are a Lambertian surface of reflectance 1, and by the following equation: “Equation 4” and I is the radiant intensity of the light source) and distance between the at least one light and the subdivision (paragraph 36, an ideal stochastic function p(x), as shown in FIG. 2, can classify into a distance range for which a contribution to the luminance computation always should be considered (x<=rt) and a distance range for which a contribution to the luminance computation should be considered stochastically (rt<x<infinity)).
	Schied et al. and Tokuyoshi are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of sampling the at least one light based on a probability density function, wherein the probability density function is based, at least in part, on intensity of the at least one light and distance between the at least one light and the subdivision, as taught by Tokuyoshi, to the Schied et al. system, because with such a configuration, it is possible to reduce the computation amount for the luminance computation processing while maintaining the requested quality by defining the effective areas for each light source stochastically in the luminance computation processing (paragraph 53 of Tokuyoshi).
	With respect to claim 6, Schied et al. and Tokuyoshi disclose the system of claim 1, wherein the at least one light is sampled by one of a plurality of threads executed in parallel by a graphics processing unit (Tokuyoshi: paragraph 52, A luminance value obtained in this way is reflected in the rendering result of a corresponding pixel for rendering processing of a game screen executed in parallel, paragraph 53, the processing of step S403-step S405 may be performed selecting tiles and shading points in order, and may be performed in parallel for a plurality of tiles or shading points). It would have been obvious to perform the method wherein the at least one light is sampled by one of a plurality of threads executed in parallel by a graphics processing unit because a GPU excels in capability for parallel computational processing of a plurality of processes (paragraph 25 of Tokuyoshi).
	With respect to claim 8, Schied et al. and Tokuyoshi disclose the system of claim 7, wherein the pixel is rendered based at least in part on a number of lights from the subdivision, wherein the number is inversely proportional to distance between the subdivision and the pixel (Tokuyoshi: paragraph 32, defines an effective area (a stochastic effective area) stochastically based on a distribution of the stochastic function, and weights a fall-off function f(x) for each light source based on the stochastic function of the area, and thereby determines a fall-off function fw(x) for each light source that is statistically unbiased and makes an application area be a stochastic effective area, Tokuyoshi: paragraph 34, because the contribution to the luminance computation of a light source decreases as the distance from the light source of a shading point increases). It would have been obvious to apply the method wherein the pixel is rendered based at least in part on a number of lights from the subdivision, wherein the number is inversely proportional to distance between the subdivision and the pixel, because considering computation efficiency, computation result precision, and the like, it is advantageous that the fall-off function f(x) and the stochastic function p(x) be of the same form, i.e. be in a proportional relationship (paragraph 34 of Tokuyoshi).
	With respect to claim 12, Schied et al. and Tokuyoshi disclose the non-transitory machine-readable medium of claim 9 for implementing the system similar to claim 5; see rationale for rejection of claim 5.
	With respect to claim 14, Schied et al. and Tokuyoshi disclose the non-transitory machine-readable medium of claim 9 for implementing the system similar to claim 6; see rationale for rejection of claim 6.
	With respect to claim 16, Schied et al. and Tokuyoshi disclose the non-transitory machine-readable medium of claim 15 for implementing the system similar to claim 8; see rationale for rejection of claim 8.
	With respect to claim 20, Schied et al. and Tokuyoshi disclose the method of claim 17, wherein the at least one light is sampled based, at least in part, on distance between the at least one light and the subdivision (Tokuyoshi: paragraph 36, an ideal stochastic function p(x), as shown in FIG. 2, can classify into a distance range for which a contribution to the luminance computation always should be considered (x<=rt) and a distance range for which a contribution to the luminance computation should be considered stochastically (rt<x<infinity)).
	With respect to claim 21, Schied et al. and Tokuyoshi disclose the method of claim 17, wherein the at least one light is sampled by executing a thread on a graphics processing unit (Tokuyoshi: paragraph 25, A rendering unit 104 is a rendering apparatus, such as a GPU, for example, for performing rendering processing for a game screen. The rendering unit 104 performs rendering of game screens in accordance with rendering commands generated as the result of processing for a game).
	With respect to claim 23, Schied et al. and Tokuyoshi disclose the method of claim 22, further comprising: selecting samples of one or more lights to use to render the pixel, the one or more lights selected from records associated with the one or more subdivisions based, at least in part, on distance between the identified subdivisions and the pixel (Tokuyoshi: paragraph 36, an ideal stochastic function p(x), as shown in FIG. 2, can classify into a distance range for which a contribution to the luminance computation always should be considered (x<=rt) and a distance range for which a contribution to the luminance computation should be considered stochastically (rt<x<infinity)).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schied et al. (U.S. Patent No. 10,902,670) in view of Jarosz et al. (U.S. PGPUB 20130120384).
	With respect to claim 13, Schied et al. disclose the non-transitory machine-readable medium of claim 9. However, Schied et al. do not expressly disclose instructions which, in response to execution by one or more processors, cause the one or more processors to at least: sample the at least one light from the record indicative of the sampled at least one light based, at least in part, on using resampled importance sampling.
	Jarosz et al., who also deal with lighting and shading, disclose a method for determining lighting based, at least in part, on using resampled importance sampling (paragraph 54, the simplest techniques first draw samples according to one of the terms and then adjust these samples to match the product distribution. This can be done using importance resampling).
	Schied et al. and Jarosz et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of determining lighting based, at least in part, on using resampled importance sampling, as taught by Jarosz et al., to sample the at least one light from the record indicative of the sampled at least one light based, at least in part, on using resampled importance sampling in the Schied et al. system, because multiple importance sampling can be used to optimally combine several sampling strategies (paragraph 54 of Jarosz et al.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 17 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
12/14/22